Citation Nr: 0833370	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  04-33 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of left 
shoulder and left elbow injuries as secondary to service-
connected diabetes mellitus.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

To support his claim, the veteran and his wife testified at a 
hearing before RO personnel in July 2003.  

The Board remanded this case in May 2007 for further 
development.  

In a March 2007 Appellant's Brief, the veteran's 
representative asserted that the issue of entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for left shoulder and left elbow sprain was still on appeal.  
However, during the July 2003 hearing before an RO hearing 
officer, it was clarified that the veteran was only claiming 
that his injury to the left shoulder and left elbow was the 
result of an accident caused by a service-connected diabetes 
mellitus-related blood sugar abnormality and not by VA 
medical care or treatment.  See hearing testimony at pages 1-
2.  The Board has recharacterized the issue to reflect that 
this is a secondary service connection claim under 38 C.F.R. 
§ 3.310, rather than a claim for compensation under 38 
U.S.C.A. § 1151.  

The veteran also submitted a notice of disagreement (NOD) 
with the RO's June 2002 denial of various other claims, 
including the section 1151 claim.  But after receiving a 
statement of the case (SOC) concerning those additional 
claims in June 2004, he did not perfect his appeal of those 
claims by then filing a timely substantive appeal (e.g., VA 
Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2007).  In this regard, the 
August 2004 substantive appeal filed by the veteran only 
addressed the current issues on appeal, secondary service 
connection for his left shoulder and left elbow, in addition 
to special monthly compensation.  Since the veteran did not 
file a timely substantive appeal addressing other claims 
including his section 1151 claim, these claims are no longer 
at issue and are not before the Board at this time.  Id.   

Entitlement to special monthly compensation base on the need 
for regular aid and attendance is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development.  


FINDING OF FACT

There is competent medical evidence against a relationship 
between the veteran's current left shoulder and left elbow 
residuals and his service-connected diabetes mellitus.  


CONCLUSION OF LAW

Current left shoulder and left elbow residuals are not 
proximately due to or the result of the veteran's service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in August 2001, May 
2007, and April 2008.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his secondary service connection 
claim; (2) informing him about the information and evidence 
the VA would seek to provide; (3) informing him about the 
information and evidence he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

The Board notes that for claims pending before VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he or she may submit any 
evidence in his or her possession that might pertain to the 
claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  Regardless, 
the May 2007 VCAA letter of record provided notice of this 
previous 4th element requirement.  

Furthermore, the May 2007 VCAA letter from the RO further 
advised him that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
veteran has received all required notice in this case, such 
that there is no error in the content of VCAA notice.    

With regard to the timing of VCAA notice, the Board sees the 
RO did not provide the veteran with all adequate VCAA notice 
prior to the June 2002 adverse determination on appeal.  But 
in Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) clarified that in these situations VA does not 
have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure the veteran receives (or 
since has received) content-complying VCAA notice, followed 
by readjudication of his claims, such that he is still 
provided proper due process.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claims.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  In fact, as a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing the 
additional VCAA notice in May 2007 and April 2008, the RO 
again went back and readjudicated the claim in the latter May 
2008 SSOC.  So after providing the required notice, the RO 
reconsidered the claim - including to address any additional 
evidence received in response to the notice.  So the timing 
defect in the notice has been rectified.  It follows that a 
prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here, 
as there is simply no error in the timing or content of VCAA 
notice.  

With respect to the duty to assist, the RO has secured 
service treatment records (STRs) and all relevant VA 
treatment records.  In addition, a VA etiology opinion was 
obtained to determine if the veteran's left shoulder and left 
elbow disorders were the direct result of his service-
connected diabetes mellitus disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The veteran and his 
representative have also submitted several personal 
statements, an Appellant's Brief, a Post-Remand Brief, as 
well as his hearing testimony.  The Board is also satisfied 
as to substantial compliance with its May 2007 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
  
VA's duty to assist includes obtaining records of 
"relevant" VA medical treatment identified by the veteran.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  In the 
March 2007 Appellant's Brief, the veteran's representative 
provided a protracted argument as to why the VA must secure 
certain quality assurance records which may have been 
pertinent to the previous section 1151 claim that was on 
appeal at one time.  However, there is no evidence or 
allegation that such records would be "relevant" for 
purposes of showing secondary service connection.  Therefore, 
any VA medical records not currently secured could not alter 
the ultimate disposition of the appeal.  VA is not required 
to search for evidence which, even if obtained, would make no 
difference in the result.  Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Analysis - Secondary Service Connection

The veteran contends that on July 7, 2000, he sustained 
injuries to the left shoulder and left elbow as the result of 
a motorcycle accident.  He believes these injuries were the 
direct of his service-connected diabetes mellitus.  In this 
vein, he explains he experienced sudden dizziness due to high 
blood sugar from his undiagnosed and untreated diabetes at 
that time, which directly caused the motorcycle accident.  
See February 2001 claim; July 2003 personal hearing 
testimony; and October 2004 Statement of Accredited 
Representative.  He does not contend, and the evidence does 
not show, that his current left shoulder and left elbow 
disorders were incurred during his military service from July 
1966 to March 1971.  There is also no evidence or allegation 
by the veteran that his diabetes mellitus aggravates his 
current left shoulder and left elbow residuals.  Therefore, 
in this decision, the Board will only consider service 
connection on a secondary basis by way of proximate cause, as 
it is the only theory of service connection reasonably raised 
by the evidence.    

A disability can be service connected on a secondary basis 
if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  Moreover, 
secondary service connection may be established, as well, by 
any increase in severity (i.e., aggravation) of a nonservice-
connected condition that is proximately due to or the result 
of a service-connected condition.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required 
to associate the left elbow and left shoulder disorders with 
the service-connected diabetes mellitus).   

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  VA treatment records 
from July and August of 2000 show that he injured his left 
shoulder and fractured his left elbow in a motorcycle 
accident.  He still complains of residuals from these 
injuries.  Therefore, for purposes of this decision, the 
Board will at least assume he currently has residual left 
elbow and shoulder disorders from his injuries.

Regardless, there is simply no competent medical evidence of 
record establishing the necessary link between the veteran's 
current left shoulder and left elbow residual conditions 
(irrespective of the particular diagnosis) and his service-
connected left diabetes mellitus.  Velez 11 Vet. App. at 158.  
In fact, an April 2008 VA physician, upon a review of the 
claims folder, opined that high blood sugar from diabetes 
mellitus would be an "unlikely" cause of the veteran 
passing out on a motorcycle.  He added that the veteran would 
not have been able to even drive a motorcycle if the 
veteran's high blood sugar was extremely high since such 
severity would be indicative of a coma.  The examiner 
explained further that low blood sugar could cause one to 
pass out; however, the veteran has never alleged low blood 
sugar and according to VA treatment records, VA laboratory 
tests were taken within days of the accident in July 2000, 
revealing instances of high blood sugar, but not low blood 
sugar.  The Board finds that this unfavorable medical opinion 
is entitled to great probative weight against the claim, 
especially since there is no contrary medical opinion of 
record.

The Board acknowledges the veteran representative's assertion 
in the August 2008 Post-Remand Brief that the April 2008 VA 
opinion was inadequate because the examiner did not properly 
review the claim file.  Specifically, the representative 
asserts the examiner did not properly review VA laboratory 
tests taken from the day of the accident (i.e., July 7, 2000) 
to determine if the veteran had high blood sugar.  Without a 
thorough review of the record, an examiner's opinion 
regarding etiology can be no better than the facts alleged by 
the claimant.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
However, the representative's assertions are not supported by 
the evidence of record.  The examiner did in fact indicate 
review of the entire claims file, which included VA treatment 
records from the day of the accident.  Still, the examiner 
noted that after a review of these records, there were no 
blood sugar tests taken at the time of the accident.  The 
examiner was correct in this assessment - VA treatment 
records in the claims file dated in July 2000 only show that 
blood sugar readings and other laboratory tests were taken on 
July 10th, 13th, and 14th, several days after the July 7th 
accident.  The veteran confirmed this fact at the hearing 
when he stated that blood sugar tests were first taken on 
July 10th (a Monday), several days after the accident.  See 
hearing testimony at page 8.  These tests revealed high blood 
sugar several days after the accident, such that the veteran 
was first diagnosed by a VA physician with diabetes mellitus 
on July 13th, five days after the accident.  There was no 
indication from VA treatment records that testing was 
performed on the day of the accident, July 7th, so the VA 
examiner was not inaccurate in his premise.  

Based on the evidence available, the examiner also added that 
it would be "speculative" at best to relate his accident to 
the diabetes.  This examiner therefore was unable to link the 
veteran's left shoulder and left elbow injuries to his 
service-connected diabetes mellitus with the required degree 
of certainty.  See 38 C.F.R. § 3.102.  See generally Bloom v. 
West, 12 Vet. App. 185 (1999) (a medical opinion based on 
speculation does not provide the required degree of medical 
certainty for purposes of granting service connection).       

In addition, neither the veteran nor his representative, 
without evidence showing that he or she has medical training 
or expertise, is competent to offer an opinion as to medical 
etiology of his left shoulder and left elbow disorders on a 
secondary basis.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Simply stated, 
neither can competently state that any orthopedic residuals 
to his left shoulder and left elbow are secondary to diabetes 
mellitus.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of left 
shoulder and left elbow injuries on a secondary basis.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

  
ORDER

Service connection for residuals of left shoulder and left 
elbow injuries as secondary to service-connected diabetes 
mellitus is denied.  


REMAND

However, before addressing the merits of the special monthly 
compensation claim, the Board finds that additional 
development of the evidence is required.

Special monthly compensation under 38 U.S.C.A. § 1114(l) and 
38 C.F.R. § 3.350(b) is payable as the result of service-
connected disability if the veteran has an anatomical loss or 
loss of use of both feet, or of one hand and one foot; has 
blindness in both eyes with visual acuity of 5/200 or less; 
is permanently bedridden; or is so helpless as to be in need 
of regular aid and attendance of another person. 

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).
 
"Bedridden," i.e., the veteran is actually required to remain 
in bed, will be a proper basis for the determination.  Id. 

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound by 
reason of service-connected disability or disabilities. 38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A veteran is 
"permanently housebound" when he is substantially confined to 
his house (ward or clinical areas, if institutionalized) or 
immediate premises due to service-connected permanent 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i)(2).  

Review of the claims folder reveals that the veteran 
currently has the following service-connected disabilities: 
post-traumatic stress disorder (PTSD), rated as 100 percent 
disabling; and diabetes mellitus, rated as 60 percent 
disabling.  Therefore, the veteran meets the criteria for 
housebound status.  As such, in June 2002, the RO awarded the 
veteran special monthly compensation for housebound status at 
the rate set forth at 38 U.S.C.A. § 1114(s).  Presently, the 
veteran is seeking additional entitlement to special monthly 
compensation benefits based on the need for regular aid and 
attendance at the higher rate set forth at 38 U.S.C.A. § 
1114(l).  The veteran and his spouse contend that his 
service-connected PTSD and diabetes mellitus prevent him from 
engaging in many activities of daily living without the 
support and aid of his spouse.  See hearing testimony at page 
13.        

A review of the claims folder reveals that the last VA Aid 
and Attendance examination was performed in March 2001, so 
over seven years ago.  A more current examination is required 
to adequately determine the impact of his service-connected 
disabilities on his ability to take care of himself.  38 
U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.327(a) (2007).  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The 
Board emphasizes that since special monthly compensation 
claims are predicated on the severity of a veteran's 
currently service-connected disabilities, they are treated 
similarly to claims for an increased rating, such that they 
require current medical evidence.  See 38 U.S.C.A. § 1114(l) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.350(b) (2007).      

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran 
to be scheduled for an aid and 
attendance examination to determine if 
the veteran meets the requirements for 
special monthly compensation based on 
the need for regular aid and attendance 
of another person.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
consequences for his claim.  The 
examination should include any test or 
study deemed necessary by the examiner.  
The claims folder must be made 
available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  

      The examiner is specifically asked 
to report and discuss the impact of the 
service-connected PTSD and diabetes 
mellitus disabilities on the veteran's 
ability to care for hygiene, dressing 
himself, feeding himself, attending to 
the wants of nature, protecting himself 
from the hazards or dangers incident to 
his daily environment, and indicate the 
extent to which the veteran is 
"bedridden."  The report should 
discuss the extent to which the veteran 
requires the regular aid and attendance 
of another person due to inability to 
meet such needs or protect himself as a 
result of his these disorders.  If the 
examiner is unable to provide the 
requested opinions, the examination 
report should so state. 

2.	After completing the above development, 
the RO should readjudicate the special 
monthly compensation claim on appeal, 
considering any new evidence secured.  
If the disposition remains unfavorable, 
the RO should furnish the veteran and 
his representative with a SSOC and 
afford the applicable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


